Exhibit 10.1
 
 
THIS DEBENTURE, AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE (COLLECTIVELY,
THE "SECURITIES"), HAVE NOT BEEN REGISTERED WITHTHE UNITED STATES SECURITIES
EXCHANGE COMMISSION OR THESECURITIES COMMISSION OF ANY STATE. THE SECURITIES ARE
BEINGOFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDERREGULATION S
AND/OR REGULATION 0 PROMULGATED UNDER THESECURITIES ACT OF 1933, AS AMEMDED (THE
"ACT"). THE SECURITIES ARE"RESTRICTED" AND MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATESOR TO U.S. PERSONS (AS SUCH TERM IS DEFINED IN REGULATION S
PROMULGATED UNDER THE ACT) UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT,
PURSUANT TO REGULATION SAND/OR REGULATION 0 OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE PROVIDED
WITH OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE
TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE. FURTHER HEDGING TRANSACTION
INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.


DEBENTURE


WORLD SERIES OF GOLF, INC.
8% Convertible Debenture
Due December 31, 2011


No.3JT 
$15,000

 
This Debenture is issued by WORLD SERIES OF GOLF, INC., a Nevada corporation
(the "Company"), to JIM D. TIL TON,JR. (together with its permitted successors
and assigns, the "Holder") pursuant to exemptions from registration under the
Securities Act of 1933, as amended.


ARTICLE I.


Section 1.01 Principal and Interest. For value received on MARCH 31, 2011 the
Company hereby promises to pay to the order of Holder in lawful money of the
United States of America and in immediately available funds the principal sum of
$15,000, together with interest on the unpaid principal of this Debenture at the
rate of eight percent (8%) per year (computed on the basis of the 365-day year
and the actual days elapsed) from the date of this Debenture until paid. At the
Company's option, the entire principal amount and all accrued interest shall be
either (a) paid to the Holder on or before the due date of this Debenture or (b)
converted in accordance with Section 1.02 herein. Section 1.02 Optional
Conversion. The Holder is entitled, at its option, to convert, at any time and
from time to time, until payment in full of this Debenture, all or any part of
the principal amount of this Debenture, plus accrued interest, into shares (the
"Conversion Shares") of the Company's common stock, par value $0.001 per share
("Common Stock"), at a price per share equal to fifty percent (50%) of the
closing bid price of the Common Stock on the date that the Company receives
notice of conversion. To convert this debenture, the Holder shall deliver
written notice (the "Conversion Notice") thereof, such Conversion Notice
containing such information necessary including amount of conversion and number
of shares, to the Company at its address set forth herein. The date upon which
the conversion shall be effective (the "Conversion Date") shall be deemed to be
the date set forth in the Conversion Notice. The Conversion Shares shall be
delivered to the Holder at the address indicated herein. The Company is
entitled, at its option, to convert, at any time and from time to time, until
payment in full of this Debenture, all or any part of the principal amount of
this Debenture, plus accrued interest, into shares (the "Conversion Shares") of
the Company's common stock, par value $0.001 per share ("Common Stock"), at a
price per share equal to fifty percent (50%) of the closing bid price of the
Common Stock on the date that the Company issues such notice of conversion. To
convert this debenture, the Company shall deliver written notice (the
"Conversion Notice") thereof, such Conversion Notice containing such information
necessary including amount of conversion and number of shares, to the Holder at
its address set forth herein. The date upon which the conversion shall be
effective (the "Conversion Date") shall be deemed to be the date set forth in
the Conversion Notice. The Conversion Shares shall be delivered to the Holder at
the address indicated herein. Section 1.03 Reservation of Common Stock. The
Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
this Debenture, such number of shares of Common Stock as shall from time to time
be sufficient to effect such conversion, based on the Conversion Price. If at
any time the Company does not have a sufficient number of Conversion Shares
authorized and available, then the Company shall call and hold a special meeting
of its stockholders within Sixty (60) days of that time for the sole purpose of
increasing the number of authorized shares of Common Stock. Section 1.04
Registration Rights. The Company is obligated to register the resale of the
Conversion Shares under the Securities Act of 1933, as amended. Section 1.05
Interest Payments. The interest so payable will be paid at the time of maturity
or conversion to the person in whose name this Debenture is registered. At the
time such interest is payable, the Company, in its sole discretion, may elect to
pay interest in cash or in the form of Common Stock. If paid in Common Stock,
the amount of stock to be issued shall be calculated in accordance with the
formula and procedure set forth in Section 1.02 above. Section 1.06 Right of
Redemption. The Company shall have the right to redeem, with thirty (30)
business days advance notice to the Holder, any or all outstanding Debentures
remaining in its sole discretion ("Right of Redemption"). The redemption price
shall be equal to 100% of the face amount of the Debenture redeemed plus all
accrued interest ("Redemption Price"). Section 1.07 Ownership Limitation.
Notwithstanding anything to the contrary contained in this Note, if and to the
extent that, on any date the issuance of any shares to the Holder would result
in the Holder being deemed the beneficial owner of more than 9.99% of the
then-outstanding shares of common stock of the Company (the "Common Stock"),
then the Holder shall not have the right to receive, and the Company shall not
be permitted to issue, any shares in the name of the Holder as shall cause the
Holder to be deemed the beneficial owner of more than 9.99% of the common stock
of the then Outstanding Common Stock. "Outstanding", when used with reference to
the Common Stock, means, on any date of determination, all issued and
outstanding shares of Common Stock, and includes all such shares issuable in
respect of outstanding scrip or any certificates representing fractional
interests in such shares.


 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II.


Section 2.01 Amendments and Waiver of Default. The Debenture may be amended with
the consent of Holder. Without the consent of Holder, the Debenture may be
amended to cure any ambiguity, defect or inconsistency, to provide assumption of
the Company obligations to the Holder or to make any change that does not
adversely affect the rights of the Holder.


ARTICLE III.


Section 3.01 Events of Default. An Event of Default is defined as follows: (a)
failure by the Company to pay amounts due hereunder within fifteen (15) days of
the date of maturity of this Debenture; (b) failure by the Company for thirty
(30) days after notice to it to comply with any of its other agreements in the
Debenture; (c) events of bankruptcy or insolvency; (d) a beach by the Company of
its obligations under the Registration Rights Agreement which is not cured by
the Company within ten (10) days after receipt of written notice thereof. The
Holder may not enforce the Debenture except as provided herein.  Section 3.02
Failure to Issue Unrestricted Common Stock. As indicated above, a breach by the
Company under its obligation under the Registration Rights Agreement shall be
deemed an Event of Default, which if not cured with ten (10) days, shall entitle
the Holder accelerated full payment of all debentures outstanding. The Company
acknowledges that failure to honor a Notice of Conversion shall cause hardship
to the Holder.


 
2

--------------------------------------------------------------------------------

 
 
ARTICLE IV.


Section 4.01 Anti-dilution. In the event that the Company shall at any time
subdivide the outstanding shares of Common Stock, or shall issue a stock
dividend on the outstanding Common Stock, the Conversion Price in effect
immediately prior to such subdivision of the issuance of such dividend shall be
proportionately decreased and, in the event that the Company shall at any time
combine the outstanding shares of Common stock, the Conversion price in effect
immediately prior to such combination shall be proportionally increased,
effective at the close of business on the date of such subdivision, dividend or
combination as the case may be.


ARTICLEV.


Section 5.01 Notice. Notices regarding this debenture shall send to the parties
at the following addresses, unless a party notifies the other parties, in
writing, of a change of address:
 
If to the Company:

WORLD SERIES OF GOLF, INC.
ATTN: JIM D. TILTON, JR.
2520 SOUTH THIRD STREET - #206
LOUISVILLE, KENTUCKY 40208


If to the Holder:


JIM D. TILTON, JR.
2520 SOUTH THIRD STREET - #206
LOUISVILLE, KENTUCKY 40208
 
Section 5.02 Governing Law. This Debenture shall be deemed to be made under and
shall be construed in accordance with the laws of the State of Kentucky without
giving effect to the principals of conflict of the laws thereof. Each of the
parties consents to the jurisdiction of the U.S. District Court sitting in the
District of the State of Kentucky in connection with any dispute arising under
this debenture and hereby waives, to the maximum extent permitted by law, any
objection, including the objection based on forum non conveniens to the bringing
of any such proceeding in such jurisdictions.


Section 5.03 Severability. The invalidity of any of the provisions of this
Debenture shall not invalidate or otherwise affect any of the other provisions
of this Debenture, which shall remain in full force effect.


Section 5.04 Entire Agreement and Amendments. This Debenture represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and there are no representations, warranties or commitments, except as
set forth herein. This Debenture may be amended only by an instrument in writing
executed by the parties hereto.


Section 5.05 Counterparts. This Debenture may be executed in multiple
counterparts, each of which shall be an original, but all of which shall be
deemed to constitute and instrument.


IN WITNESS WHEREOF, with the intent to legally bound hereby, the Company has
executed this Debenture as of the date first written above.



  World Series of Golf, Inc.          
 
By:
/s/ Jim Tilton       Name: Jim Tilton       Title: Chief Financial
Officer/Director          


 
 
3
